Citation Nr: 1434323	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for back pain and left shoulder disability due to a lipoma removal in June 2007.

2.  Entitlement to compensation for depression secondary to back pain from the lipoma removal in June 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in April 2009, and a copy of the hearing transcript is of record.  The VLJ is no longer employed by the Board.  (VLJs who conduct hearings ordinarily participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).)  In a May 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  38 C.F.R. § 20.717 (2013).  That same month, the Veteran declined the opportunity and asked that his appeal be considered based on the record.  Accordingly, the Board may proceed.


FINDING OF FACT

Any additional disability the Veteran had following hospitalization and treatment at a VA facility regarding his lipoma removal did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA; nor was any disability the result of an event that was not reasonably foreseeable.



CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as the result of VA medical treatment for a lipoma removal is not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial decision in this matter, a November 2007 letter advised the Veteran of the evidence needed to substantiate a 38 U.S.C.A. § 1151 claim.  This letter also advised the Veteran of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, all pertinent medical records are in the claims file.  Pursuant to the September 2009 Board remand, the RO obtained the Veteran's consent form for surgery, as well as VA treatment records from April 2008 to date.  The Board thus finds that the RO substantially complied with the Board's remand directives, and the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c); see Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in February 2008.  Pursuant to the September 2009 Board remand, the RO afforded the Veteran an additional examination in January 2010.  The Board finds that the January 2010 examination complied with the Board's remand directives.  The examiner provided information sufficient to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in 38 C.F.R. § 3.361(c) ); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (2012).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. See 38 C.F.R. § 3.361(d)(1) (2013).  Consent may be express (i.e., given orally or in writing) or implied, as in emergency situations.  See 38 C.F.R. §§ 3.361(d)(1); 17.32 (2013).  If the adequacy of the informed consent process is raised, lay assertions of not being informed of the potential, reasonably foreseeable complications that occurred must be addressed.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  It cannot be presumed, however, that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) (noting in its rationale that "it is obviously both impractical and impossible to detail every potential risk involved, and indeed if this were done many patients might well become so frightened that they would decline to accept needed and indicated treatment.")

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

VA treatment records indicate that in May 2007, the Veteran presented with back pain and pain on motion of the left shoulder.  Physical examination revealed a 2 x 2 inch mass assessed as a lipoma.  A June 2007 general surgery clinic note reflects that the Veteran stated that the mass was causing the pain in left scapular area.

The Veteran underwent an excision of lipoma, left upper back, in June 2007.  The VA operation report notes that the procedure was explained to the Veteran prior to obtaining consent.  A consent form signed by the Veteran confirms this.  The Veteran underwent the procedure under local anesthetic, the procedure lasted less than one hour, there was 5 cc estimated blood loss, and there were no noted complications.  

Following the surgery, the Veteran's complaints of pain surrounding his lipoma removal are documented in VA treatment records from June 2007 to November 2009.  In July 2007, the physician noted that the Veteran's incision had healed well.  An MRI showed adhesive capsulitis.  The physician encouraged physical therapy to increase range of motion and decrease stiffness of the shoulder.  In September 2007, the Veteran was assessed with scar hypersensitivity with underlying muscle spasm, as well as decreased range of motion of the left shoulder.  It was noted that the Veteran had been a "no show" for all his physical therapy appointments.

On February 2008 VA examination, the examiner opined that any disability or additional disability claimed as incisional pain was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of the VA in furnishing medical care in connection with lipoma removal from the left scapular region.  The examiner reasoned that, although Veteran may have ongoing and residual pain following this procedure, review of records indicates that Veteran underwent the procedure following informed consent with the discussion of the risks and benefits of the procedure.  Indications for the surgical procedure were warranted, procedure was performed without complications, and follow-up care was appropriate. 

The examiner also assessed myofascial pain, not descriptive of polymyalgia rheumatic or neuropathic pain. 

Beginning in September 2008, the Veteran also complained of hand numbness.  A December 2008 treatment record notes numbness in the bilateral medial arm in ulnar pattern.  A March 2009 neurological examination revealed decreased sensation to pain in the hands, left greater than right.  

A June 2009 treatment record notes that the Veteran began Lyrica about a month earlier and notes that the intense, sharp pain in his back and on the left side was gone since starting the medication.  The electrical type pains in his arms and hands continued, but it was noted that he thought this was happening with less frequency.  The physician noted that the Veteran's chronic pain was multifactorial; it is due both from his cervical stenosis and neuropathic pain from the lipoma removal. 

On January 2010 VA examination, the VA examiner assessed residual post procedural myofascial pain, cutaneous nerve irritation caused by scar formation  due to the excision of the lipoma, a left shoulder problem (to include rotator cuff tendinopathy with impingement), and ulnar nerve neuropathy (resulting in paresthesia of the left right and small finger).  

The examiner opined that the Veteran's left shoulder problem and ulnar nerve neuropathy were less likely due to the lipoma removal.  Further, it was at least as likely as not that the Veteran's myofascial pain and cutaneous nerve irritation were due to or a result of the lipoma removal, as this was a possible complication of lipoma removal.  It was expected, however, that any associated pain, discomfort, irritation, or scar was an expected possible outcome or complication of lipoma excision, and was not the result of any carelessness, negligence, lack of proper skill, error and judgment, or similar instance of fault on the part of the VA.

In addition to the medical evidence of record, the Veteran has made a number of lay statements regarding the June 2007 lipoma removal.   In the Veteran's October 2007 claim, he asserted that he has been in more pain and suffering than before the operation.  In his March 2008 notice of disagreement, the Veteran claimed that he was told there would be a little pain for about 3 to 5 days, and that the lipoma removal would be in his best interest.  However, 9 months later he was in worse pain than he was before the surgery.  At the Veteran's April 2009 Board hearing, he testified that the doctors went over the possible side effects before the surgery.   Subsequent statements received in March and June 2010 allege that he was not informed that "some nerves could be severed," that he "could be in chronic pain for the rest of [his] life," or that a "first year student" would be performing the surgery.  

The Veteran contends that he is entitled to compensation for an additional disability caused by VA medical personnel in the removal of his lipoma.  He further contends that the pain associated with these disabilities has caused depression.

Applying the law to the facts in the instant case, the first issue for consideration is whether the Veteran suffered an additional disability as a result of his June 2007 surgical procedure.  Among other medical records, the Veteran's January 2010 VA examination indicates that it was at least as likely as not that the Veteran's myofascial pain and cutaneous nerve irritation were due to or a result of the lipoma removal.  The statutory requirement of additional disability is therefore met.

There is, however, no evidence that the VA was at fault in furnishing medical treatment to the Veteran.  Both February 2008 and January 2010 VA examiners concluded that the resulting myofascial pain and cutaneous nerve irritation were not the result of negligence on the part of the VA medical team that performed the surgery.  Regarding the Veteran's contention that a student performed his surgery, the operation report notes that a surgeon conducted his surgery and that the attending surgeon was available throughout the procedure.  There is no evidence that the surgeon who performed the surgery lacked proper skill.  Even assuming the performing surgeon had less experience than the attending surgeon, this is not evidence that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

With respect to foreseeability, the January 2010 VA examiner found that the Veteran's additional disability was "a possible complication of lipoma removal." There is no medical evidence of record to the contrary.  The Veteran has had ample opportunity to furnish medical and other evidence in support of his negligence claim, and against the conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).

As for the Veteran's consent, regarding the contention that he was not informed that a student would be performing the operation, the statutory regulations regarding informed consent do not require the VA to provide the patient with the relevant experience level of the physicians providing treatment in order for the patient's consent to be considered informed consent.  There is no evidence that the physician who performed the lipoma removal was not properly licensed, trained, qualified, or supervised. 

Second, regarding the contention that he was not specifically informed that some nerves could be severed or that he could suffer pain for the rest of his life, the Board notes that the Veteran is competent to state what risks and benefits the physicians informed him of.  However, the Veteran signed a consent form indicating that he understood the risks of surgery, the dangers and probable consequences of surgery, and that he asked all of the questions he thought were important in deciding whether or not to undergo treatment or diagnosis.  The consent form also noted that the Veteran understood that no assurance could be given that the procedure would be successful and no guarantee or warranty of success or cure has been given to him.  

The consent form does not specifically state that the Veteran was informed of the possible risks of nerve damage and chronic pain.  The Veterans Court has addressed a situation where there was a signed consent form but the form did not provide specific information as to the risks of the surgical procedure, including the specific complication suffered by the patient.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  In that case, the written consent form of record did not include that neuralgia could result from a breast reduction surgery and neuralgia was the complication resulting from the surgery.  Id. at 101.

In McNair, the Veterans Court held that the failure to advise a patient of a foreseeable risk can be considered minor, immaterial deviation under Section 17.32 if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  Id. at 107.  Ultimately, the Veterans Court remanded that case and in doing so provided guidance, stating that "the Board did not discuss, and the record does not reflect, the consequence of proceeding with the surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery.  Id. at 107-08. 

Taking into consideration that it was stated that informed consent was obtained and the nature of the surgery, it is reasonable to assume that the physicians provided the Veteran with this information prior to the surgery.  In making the determination, it is noted that the Board here does not rely on a presumption of regularity as to what risks the Veteran was informed of.  See McNair, 25 Vet. App. at 103-04 (holding that the presumption of regularity does not apply to generic informed consent forms where there is a dispute over what information was provided to the patient).  Rather, the Board finds that a reasonable physician in surgical department would have informed the Veteran of the risks that are listed in the consent forms that are of record because such physician would be aware of the risks.

Here, the Veteran has demonstrated the actions of a reasonable person in that he consented to the June 2007 surgery.  Moreover, he attested during his April 2009 Board hearing that the doctors went over the possible side effects with him prior to the surgery.  Finally, given that the Veteran had attributed his pain to the lipoma prior to surgery, a reasonable person would elect to have the lipoma removed to ameliorate the pain.  Therefore, the Board finds that VA provided the lipoma removal with the Veteran's informed consent.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran also claims that he is entitled to compensation for depression caused by the back pain associated with his lipoma removal.  In this case, because the Board has denied compensation for back pain and left shoulder disability due to VA lipoma removal, compensation cannot in turn be granted for depression secondary to the back pain associated with the lipoma removal.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for back pain and left shoulder disability due to lipoma removal in June 2007 is denied.

Entitlement to compensation for depression as secondary to back pain from the lipoma removal in June 2007 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


